Citation Nr: 1218541	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a cervical spine disability with discectomy and fusion.  


REPRESENTATION

Veteran represented by:  to be clarified


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to October 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran underwent a VA examination in August 2008 prior to his discharge from service.  In a statement in October 2009, the Veteran stated that his disability has worsened since his discharge from service.  Although the Veteran did not appear for a VA examination, scheduled in May 2010, the file does not contain any record that the Veteran was notified of the date, time, and place of the VA examination, raising the question of whether he was properly notified of the VA examination.   

Also, VA records, dated in April 2010 and May 2010, show that the Veteran complained of pain radiating from the neck to the right shoulder and the assessment was possible cervical radiculopathy, which was not shown on the VA examination in August 2008, suggesting a material change in the disability.    

Additionally, the file shows that the Veteran appointed as his accredited representative, Disabled American Veterans, in June 2008, followed by Texas Veterans Commission in December 2008.  



Since then copies of the statement of the case and supplemental statements of the case have been sent to the Disabled American Veterans, which has furnished argument in support of the Veteran's appeal in March 2010 and in February 2012, and the matter of the Veteran's representative should be clarified.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of the service-connected cervical spine disability with discectomy and fusion.   

The examiner is asked to describe: 

a).  Range of motion in degrees of flexion, extension, lateral flexion, and rotation for the cervical spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the cervical segments of the spine; 

b).  Any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

c).  Any objective neurological abnormalities of the cervical spine, which would include identifying any nerve group or groups involved and the severity of the impairment in terms of whether it was mild, moderate, or severe; and, 





d).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.  

2.  Ask the Veteran to clarify whether the appointment of the Texas Veterans Commission was intended to revoke the appointment of Disabled American Veterans as his representative.  If he wants the Disabled American Veterans as his current representative, he must execute an updated VA Form 21-22

3.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


